PER CURIAM:
Robert Lee Jenkins, a state prisoner, appeals the district court’s order adopting the recommendation of the magistrate judge and denying rélief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jenkins v. South Carolina Dep’t of Corr., No. 8:09-cv-03293-RMG, 2010 WL 5418903 (D.S.C. Dec. 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.